DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Amendments
Claims 1-39 have been previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 23-29, 33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al.(hereinafter “Black”, US 2010/0111370) in view of Vassilev et al.(hereinafter “Vassilev”, US 2005/0052461) in further view of Lawrence et al.(hereinafter “Lawrence”, US 2011/0022965). .
Regarding claims 1, 35 and 36, Black teaches a processor executing an application, wherein the application configures the processor (0492 lines 1-8) for a method (0018 lines 1-4), a system (Fig. 1) and a processor coupled to a memory (0492 lines 1-8), comprising: 
capturing digital data representing skin of a body (0052 lines 1-4);
generating from the digital data an avatar representing the skin (0362 lines 3-17);

1rendering from the enhanced avatar a digital garment configured to enhance contours of the skin of the body (0023 lines 3-11 and 0209 case 2 lines 7-13), wherein the digital garment comprises material having a plurality of zones (0221 lines 16-29 and Fig. 8), wherein each zone is separately configured using material and a pigment pattern configured to perform a region of the skin corresponding to the zone (0058 lines 3-19, 0235 lines 8-16 and 0263 lines 1-3);
15generating from the digital garment a corrective garment configured to be worn to cover at least one region of the skin of the body, wherein the corrective garment is configured to aesthetically enhance (0023 lines 1-11 and Fig. 8). However, Black fails to teach digitally revising a contour of the skin of the body to modify and correct at least one of a shape and surface deformity of the body, modify and correct contours of the skin of the body according to the digitally revised contour, material comprising at least one of a contouring force, modification and correction of a region of the skin, and aesthetically modify and correct at least one of the shape and the surface deformity of the body according to the digitally revised contour. Vassilev teaches material comprising at least one of a contouring force (0011 lines 1-12 and 0018 lines 1-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black with the forces represented by Vassilev because this modification would reduce errors that arise during simulation of the movement of an avatar through implementing physical realistic forces that enable the avatar to correctly move in a real world manner. However, Black and Vassilev fail to teach digitally revising a contour of the skin of the body to modify and correct at least one of a shape and surface deformity of the body, modify and correct contours of the skin of the body the electronic device can provide the user with a personalized avatar on which the user can apply clothing, accessories, or other objects. To ensure that the avatar reflects the user's appearance, the avatar's proportions and dimensions can be selected to match those of the user. For example, the avatar arm length and circumference, shoulder width, waist, thighs, legs, and other characteristic portions can be selected to match those of the user. In addition, the avatar skin tone can be selected to match the user's skin tone. In some embodiments, components of the avatar's face can be adjusted to match those of the user (e.g., nose shape and size, eye position, hair… “, in which the arms, legs, and other characteristic of the avatar body may be manipulated to match the characteristics of the user, thereby enhancing the shape of the body), modify and correct contours of the skin of the body according to the digitally revised contour (0022 lines 1-14, in which the skin and shape of the avatar body are revised digitally as desired by the user), modification and correction of a region of the skin (0022 lines 1-14), and aesthetically modify and correct at least one of the shape and the surface deformity of the body according to the digitally revised contour (0022 lines 1-14: “To assist the user…the electronic device can provide the user with a personalized avatar on which the user can apply clothing, accessories, or other objects. To ensure that the avatar reflects the user's appearance, the avatar's proportions and dimensions can be selected to match those of the user…the avatar arm length and circumference, shoulder width, waist, thighs, legs, and other characteristic portions can be selected to match those of the user. In addition, the avatar skin tone can be selected to match the user's skin tone. In some embodiments, components of the avatar's face can be adjusted to match those of the user (e.g., nose shape and size, eye position, hair…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the body enhancement of Lawrence because this modification would enhance the animation of virtual bodies containing virtual garments through simulating physical forces to the garment as it resides on the avatar body.
Regarding claim 2, Black teaches comprising generating a database comprising the digital 2data, avatar data, enhanced avatar data, the digital garment, and corrective garment data (Fig. 1: 108, Fig. 2: 208, Fig. 7: 701).
Regarding claim 3, Black fails to teach wherein the corrective garment is configured to deliver the contouring force with the material instead of seaming. Vassilev teaches wherein the corrective garment is configured to deliver the contouring force with the material instead of seaming (0018 lines 1-6, in which the garment imposes a contouring force with the garment material). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the body enhancement of Lawrence because this modification would enhance the animation of virtual bodies containing virtual garments through simulating physical forces to the garment as it resides on the avatar body.
Regarding claim 254, Black fails to teach wherein the contouring force vectors and conforms the skin to generate the aesthetically enhanced body. Vassilev teaches wherein the contouring force vectors and conforms the skin to generate the aesthetically enhanced body (0030 lines 4-11). Therefore it would have been obvious to one of ordinary skill in the art before 
Regarding claim 5, Black teaches wherein transition margins between the plurality of zones are located to correspond to anatomical borders of the body (0139 lines 13-20).
Regarding claim 316, Black teaches wherein at least one of the avatar and the enhanced avatar comprise a wire mesh object digitally rendered from the digital data representing the skin of the body (0020 lines 9-17).
Regarding claim 7, Black teaches wherein at least one of the avatar, the enhanced avatar, the digital garment, and the corrective garment comprise three-dimensional representations (Fig. 8).
Regarding claim 8, Black teaches wherein at least one of the avatar, the enhanced avatar, the 10digital garment, and the corrective garment comprise four-dimensional representations (0056 lines 9-13).
Regarding claim 9, Black teaches wherein the capturing of the digital data comprises capturing a digital image of the body (Fig. 1: 101a).
Regarding claim 1510, Black teaches wherein the digital data comprises data of physical properties of at least one of the skin and soft tissue underlying the skin (0023 lines 1-8).
Regarding claim 11, Black teaches wherein the digital data comprises at least one of pigment data, pigment pattern data, tone data, color data, texture data (0235 lines 8-16), elasticity data, 20laxity data, deformity data, wrinkling data, scar data, and burn data of at least one of the skin and soft tissue underlying the skin.

Regarding claim 13, Black teaches wherein each zone is configured with material comprising at least one characteristic corresponding to a region of the skin corresponding to the zone (0058 lines 3-19 and 0263 lines 1-3).32
Regarding claim 14, Black teaches wherein the corrective garment comprises an appearance of a continuation of the skin of the body (0052 lines 1-4).
Regarding claim 15, Black teaches wherein the corrective garment comprises a camouflage 5pattern configured to mask an underlying deformity of the skin (0007 lines 1-10).
Regarding claim 23, Black teaches comprising generating at least one zone to include at least of a size and a synthetic material that is different from at least one other size and synthetic material of at least one other zone (0014 lines 7-11).
Regarding claim 524, Black fails to teach comprising generating the plurality of zones of the material to include variable flexibility. Vassilev teaches comprising generating the plurality of zones of the material to include variable flexibility (0042 lines 1-3 and 0043 lines 1-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the body enhancement of Lawrence because this modification would enhance the animation of virtual bodies containing virtual garments through simulating physical forces to the garment as it resides on the avatar body.
Regarding claim 25, Black fails to teach comprising generating at least one zone to include at least one synthetic material having a flexibility different from another flexibility of at 10least one other synthetic material of at least one other zone. Vassilev teaches comprising 
Regarding claim 26, Black fails to teach comprising providing the variable flexibility by using different synthetic materials among different zones of the plurality of zones. Vassilev teaches comprising providing the variable flexibility by using different synthetic materials among different zones of the plurality of zones (0094 lines 1-7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the body enhancement of Lawrence because this modification would enhance the animation of virtual bodies containing virtual garments through simulating physical forces to the garment as it resides on the avatar body.
Regarding claim 1527, Black fails to teach comprising providing the variable flexibility by using, among different zones of the plurality of zones, materials having different thicknesses. Vassilev teaches comprising providing the variable flexibility by using, among different zones of the plurality of zones, materials having different thicknesses.
Regarding claim 28, Black fails to teach wherein the contouring force comprises outward contouring, and the material of a zone corresponding to the outward contouring 20comprises 
Regarding claim 29, Black fails to teach wherein the contouring force comprises inward contouring, and the material of a zone corresponding to the inward contouring comprises parameters providing decreased flexibility. Vassilev teaches wherein the contouring force comprises inward contouring, and the material of a zone corresponding to the inward contouring comprises parameters providing decreased flexibility (0094 lines 1-7 and Fig. 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the body enhancement of Lawrence because this modification would enhance the animation of virtual bodies containing virtual garments through simulating physical forces to the garment as it resides on the avatar body.
Regarding claim 33, Black and Vassilev fail to teach wherein the corrective garment comprises a prosthesis. Lawrence teaches wherein the corrective garment comprises a prosthesis (0047 lines 12-16). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the prosthesis provided by Lawrence because this modification would enhance a user’s ability to try on garment in a virtual environment though 
Regarding claims 37-39, Black teaches a processor executing an application, wherein the application configures the processor (0492 lines 1-8) for a method (0018 lines 1-4), a system (Fig. 1) and a processor coupled to a memory (0492 lines 1-8), comprising:
capturing digital data representing skin of a body (0052 lines 1-4);
20generating from the digital data an avatar representing the skin of the body (0362 lines 3-17),;
rendering from the avatar a digital garment configured to match contours of the skin of the body (0052 lines 1-4); and
generating from the digital garment a garment configured to be worn by the body (0052 lines 1-4). However, Black fails to teach digitally modify and correct at least one of a shape and surface deformity of the body, custom-fitted garment, wherein the custom-fitted garment is configured to perform the enhancing of at least one region of the body according to a configuration of the digital garment. Vassilev teaches custom-fitted garment (0063 lines 1-9 and 0102 lines 6-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black with the forces represented by Vassilev because this modification would reduce errors that arise during simulation of the movement of an avatar through implementing physical realistic forces that enable the avatar to correctly move in a real world manner. However, Black and Vassilev fail to teach digitally modify and correct at least one of a shape and surface deformity of the body, and wherein the custom-fitted garment is configured to perform the modification and correction of at least one region of the body according to a configuration of the digital garment. Lawrence in which the shape of the body is enhanced to accurately match the characteristics chosen by the user), and wherein the custom-fitted garment is configured to perform the modification and correction of at least one region of the body according to a configuration of the digital garment (0022 lines 1-14, in which the shape of the avatar can manipulated to modify the body portions to best correctly fit the portion on which clothing is applied). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black and forces represented by Vassilev with the body enhancement of Lawrence because this modification would enhance the animation of virtual bodies containing virtual garments through simulating physical forces to the garment as it resides on the avatar body.

Claims 16-22, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Vassilev, in further view of Lawrence, and in further view of Fleury et al.(hereinafter “Fleury”, US 2008/0303830).
Regarding claim 16, Black, Vassilev and Lawrence fail to teach wherein the underlying deformity includes at least one of a scar, tattoo, wrinkle, skin laxity, and contour deformity. Fleury teaches wherein the underlying deformity includes at least one of a scar, tattoo, wrinkle, skin laxity, and contour deformity (0045 lines 1-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance 
Regarding claim 1017, Black, Vassilev and Lawrence fail to teach wherein the underlying deformity includes at least one of a breast deformity and a mastectomy deformity. Fleury teaches wherein the underlying deformity includes at least one of a breast deformity and a mastectomy deformity (0045 lines 1-13, in which body augmentations and surgical scars are provided, therefore any deformity could be represented including breast and mastectomy deformities commonly known in the art). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance virtual garment custom fitting onto an enhanced virtual avatar body through representing not only the body measurements but the body deformities and unique characteristics as well.
Regarding claim 18, Black, Vassilev and Lawrence fail to teach wherein the underlying deformity includes a contour scar deformity caused by at least one of a high kinetic injury and a burn. Fleury teaches wherein the underlying deformity includes a contour scar deformity caused by at least one of a high kinetic injury and a burn (0045 lines 1-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance virtual garment custom fitting onto an enhanced virtual avatar body through representing not only the body measurements but the body deformities and unique characteristics as well.

Regarding claim 20, Black, Vassilev and Lawrence fail to teach wherein the plurality of zones include a girdle zone 20configured to provide at least one of lift and contouring of at least one of a hip and waist of the body. Fleury teaches wherein the plurality of zones include a girdle zone 20configured to provide at least one of lift and contouring of at least one of a hip and waist of the body (Fig. 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance virtual garment custom fitting onto an enhanced virtual avatar body through representing not only the body measurements but the body deformities and unique characteristics as well.
Regarding claim 21, Black, Vassilev and Lawrence fail to teach wherein the aesthetic enhancement includes seamless correction of at least one of aesthetic contours, soft tissue deformities, and skin 25deformities of the body. Fleury teaches wherein the aesthetic enhancement 
Regarding claim 22, Black, Vassilev and Lawrence fail to teach comprising generating the digital garment to include synthetic material. Fleury teaches comprising generating the digital garment to include synthetic material (0045 lines 1-13 and 0046 lines 4-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance virtual garment custom fitting onto an enhanced virtual avatar body through representing not only the body measurements but the body deformities and unique characteristics as well.
Regarding claim 30, Black, Vassilev and Lawrence fail to teach comprising orienting the zone corresponding to the inward contouring over at least one anatomical cleft. Fleury teaches comprising orienting the zone corresponding to the inward contouring over at least one anatomical cleft (0045 lines 1-13 and 0046 lines 4-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance 
Regarding claim 3431, Black, Vassilev and Lawrence fail to teach wherein the at least one anatomical cleft includes at least one of a vertical midline gluteal cleft and a horizontal inframammary fold. Fleury teaches wherein the at least one anatomical cleft includes at least one of a vertical midline gluteal cleft and a horizontal inframammary fold (0045 lines 1-13 and 0046 lines 4-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance virtual garment custom fitting onto an enhanced virtual avatar body through representing not only the body measurements but the body deformities and unique characteristics as well.
Regarding claim 32, Black, Vassilev and Lawrence fail to teach wherein the corrective garment comprises an outer 5garment configured for wear over the corrective garment, wherein the outer garment is configured as semi-transparent. Fleury teaches wherein the corrective garment comprises an outer 5garment configured for wear over the corrective garment, wherein the outer garment is configured as semi-transparent (0045 lines 1-13 and 0046 lines 4-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital garments of Black, forces represented by Vassilev and avatar enhancement of Lawrence with the body deformity provided in Fleury because this modification would enhance virtual garment custom fitting onto an enhanced virtual avatar body through representing not only the body measurements but the body deformities and unique characteristics as well.
.

Response to Arguments
Applicant’s arguments filed 11/23/20 have been fully considered but they are not persuasive.
In regards to claim 1, the applicant’s arguments state that Black does not teach rendering from the enhanced avatar a digital garment configured to enhance contours of the skin of the body. However, Black clearly teaches change to the articulated body of a rendered avatar causing enhancement to the realism of the avatar (0209 case 2 lines 7-13), thereby also enhancing the respective skin regions of said articulated avatar (0023 lines 3-11). Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Black.
0366 lines 1-7 and Fig. 8) on an enhanced avatar that is wearing the virtual clothing garments (0209 case 2 lines 7-13) as commonly known in the art. Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Black.
In regards to claim 1, the applicant’s arguments state that Black does not include any teaching of rendering a digital garment but instead teaches a method for estimating human shape when the subject is wearing loose clothing. However, Black clearly teaches generating virtual clothing for a virtual avatar (0400 lines 1-7), and also depicts rendered digital garments in Fig. 8. Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Black.
In regards to claim 1, the applicant’s arguments state that Black teaches a technique for estimating human shape when a subject is wearing loose clothing, and Black does not teach rendering a digital garment comprising material having a plurality of zones. However, Black provides clothing garment zones which are defined as non-skin regions, which are adjusted based on how tightly the garment material is fitted to its corresponding avatar body (0221lines 18-29: “…in the non-skin regions a robust penalty function controlled by a parameter…is employed. Recall that the distance function…already has a threshold…on the maximum distance…In putative clothing regions this threshold is reduced…When the clothes are tight (or skin is being observed), it is desired that the error term increasingly penalize non-skin regions even when they are far from the model silhouette…However, if the clothes are expected to be loose, a small threshold…effectively disables the silhouette distance constraint in non-skin regions.”). .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699